Citation Nr: 1727836	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-34 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to service-connected dysthymia. 

2.  Entitlement to service connection for a liver disorder, to include as secondary to service-connected dysthymia and eczematoid and acneform dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to April 1982, and from July 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Montgomery, Alabama, respectively.  Jurisdiction over the appeal is with the Montgomery RO. 

In June 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In November 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  Transcripts of the hearings have been associated with the claims file.  

The Board last remanded the appeal in June 2016 for additional development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ last considered the Veteran's claim of entitlement to service connection for a liver disorder in an October 2016 Supplemental Statement of the Case (SSOC).  Since that time, additional evidence has been associated with the record that is relevant to the issues addressed herein.  Specifically, this evidence includes VA treatment records from July 2016 to July 2017.  Additionally, the Board notes that the Veteran's claim of entitlement to service connection for substance abuse was not addressed in the October 2016 SSOC, although a July 2016 VA psychiatric examination was associated with the record.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC.  See 38 C.F.R. § 19.31.

In regards to the claim of entitlement to service connection for a liver disorder, the Board acknowledged in the June 2016 remand that the Veteran testified that his liver enzymes were elevated during service, and that he started having stomach and liver problems during active duty that have progressively gotten worse.  See June 2011 DRO Hearing Tr. at 3; November 2011 Board Hearing Tr. at 10; February 2016 Board Hearing Tr. at 15.  He also testified that his liver disorder may also be due to self-medicating with alcohol for his service-connected dysthymia.  See February 2016 Board Hearing Tr. at 10-11; see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (compensation is not precluded for a substance abuse disability secondary to a service-connected disability).  In this regard, the Veteran, a nurse, is competent and credible as to his contentions of continuity of symptoms since service, and the examiner did not discuss this lay evidence.  The VA examiner impermissibly ignored the Veteran's lay testimony.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board errs when it relies on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records).  As such, the Board finds that the October 2016 VA examination is noncompliant with the June 2016 remand instructions.  Accordingly, the issue of entitlement to service connection for a liver disorder is remanded for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

In regards to the claim of entitlement to service connection for substance abuse, the July 2016 VA examiner acknowledged that the Veteran's in-service mood symptoms and heavy alcohol use occurred in close proximately but determined that it "could be" that his chronic alcohol abuse is causing depressive symptoms.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the examiner found that his dysthymia was not the "sole" cause of his alcohol use disorder.  However, the Board notes that the Veteran's service-connected dysthymia need not be the sole cause of the Veteran's substance abuse in order for the nexus element of the service connection claim to be met; it suffices that dysthymia is a contributing cause of the Veteran's substance abuse disorder.  Furthermore, the Veteran attributed his alcohol disorder to "my time in Honduras [when] I witnessed some horrible things [including]....abuse, and killing around me.  See February 2013 Notice of Disagreement.  He testified that his alcohol abuse had been brought on by his efforts to treat his service-connected dysthymia.  See February 2016 Board Hearing Tr. at 11.  The VA examiner impermissibly ignored the Veteran's lay testimony.  Dalton, supra.  As such, the Board finds that the July 2016 VA examination is noncompliant with the June 2016 remand instructions.  Accordingly, the issue of entitlement to service connection for substance abuse, to include as secondary to service-connected dysthymia is remanded for an addendum opinion.  Stegall, supra.  

Finally, a May 30, 2017 VA report of hospitalization indicates that the Veteran was hospitalized for substance abuse.  However, the referenced hospital records have not been associated with the claims file.  On remand, the May 2017 substance abuse VA hospitalization records must be associated with the claims file.  Ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including:

(a) the substance abuse hospital records referenced in the May 30, 2017 VA report of hospitalization; and
(b) records dated since July 2017.

2.  After undertaking the above development, obtain an addendum to the July 2016 VA psychiatric opinion from a different examiner.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an addendum opinion to address whether it is at least as likely as not (50 percent or greater probability) that any substance abuse disorder diagnosed:

(a) was caused by his service-connected dysthymia; or
(b) was aggravated (worsened) by his service-connected dysthymia.

In offering these opinions, the examiner must specifically consider the following documents:

* Service Treatment Records showing a diagnosis of adult situational stress/anxiety reaction in July 1980, and a September 25, 1990 finding of alcohol abuse.

* A February 2013 Notice of Disagreement wherein the Veteran attributed his claimed alcohol disorder to "my time in Honduras [when] I witnessed some horrible things [including]....abuse, and killing around me."

* A July 2015 Substantive Appeal wherein the Veteran stated that he "developed a drinking problem because it was part of being in the military, if you did not drink you did not fit in and [were] treated as an outcast."

* The Veteran's February 2016 Travel Board testimony to the effect that he had problems during active duty that resulted in his alcohol abuse (p. 4); that he continued to drink heavily after discharge from service (p. 5); that he has had a continuous ongoing problem with alcohol from separation from service to the present (p. 7); that his drinking level had been higher for a time after the 2012 VA examination (pp. 14-15); that he had never told the VA examiner that he had stopped drinking alcohol (p. 9); and that his alcohol abuse has been brought on by his efforts to treat his service-connected dysthymia (p. 11).

In providing the requested opinions, the examiner should note that the Veteran's service-connected dysthymia need not be the sole cause of the Veteran's substance abuse in order for the nexus element of the service connection claim to be met.  The examiner should also note that the Veteran is a nurse and therefore has some medical expertise, and is also competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  Then obtain an addendum to the October 2016 VA opinion from a different physician.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an addendum opinion to address whether it is at least as likely as not (50 percent or greater probability) that any diagnosed liver disorder:

(a) had its onset in or is otherwise related to service, to include as a result of the use Tetracycline and Quinine therein;
(b) was caused by his service-connected eczematoid and acneform dermatitis, including his prescribed medication for dermatitis; 
(c) was aggravated (worsened) by his service-connected eczematoid and acneform dermatitis, including his prescribed medication for dermatitis;
(d) was caused by substance abuse; or
(e) was aggravated by substance abuse.

In offering these opinions, the examiner must specifically consider the following documents:

* November 2006 and January 2007 VA clinicians' diagnoses of steatosis.

* The Veteran's November 2008 statement that his liver disorder was caused by taking mandatory Quinine in service.

* The Veteran's June 2011 DRO Hearing testimony that his liver enzymes were elevated in service (p. 3).

* The Veteran's August 2011 statement that his liver disorder was caused by Tetracycline and Quinine, which he was prescribed for his skin condition and to prevent malaria.

* The Veteran's November 2011 Board hearing testimony that he started having stomach and liver problems in service (p. 10).

* The Veteran's February 2016 Board hearing testimony that he has been diagnosed with fatty liver that has progressed to cirrhosis (p. 11); that his liver bothered him when he left service, and is getting worse (p. 15); and that his liver disorder may be related to his self-medication with alcohol for his service-connected dysthymia (pp. 10-11).

The examiner should note that the Veteran is a nurse and therefore has some medical expertise, and is also competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




